PER CURIAM HEADING








                NO.
12-06-00076-CR
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
 
HEATH L. JOHNSON,        §          APPEAL
FROM THE 7TH
APPELLANT
 
V.        §          JUDICIAL
DISTRICT COURT OF
 
THE STATE OF TEXAS,
APPELLEE   §          SMITH
COUNTY, TEXAS
 


















 
 

MEMORANDUM OPINION
PER CURIAM           




            This appeal
is being dismissed because Appellant has failed, after notice, to pay or make
arrangements to pay the trial court clerk’s fee for preparing the clerk’s
record.  Appellant’s sentence was imposed
on February 24, 2006, and after extending the time, the clerk’s record was due
on April 25, 2006.  On April 24,
2006, the clerk notified this Court in writing that Appellant had not made a
claim of indigence and had failed to either pay or make arrangements to pay for
the preparing of the clerk’s record.  On
that same date, this Court informed Appellant that, pursuant to rules of
appellate procedure 37.3(b) and 42.3(c), the appeal would be dismissed unless
proof of full payment to the clerk was provided on or before May 4, 2006.
            The deadline
has now passed, and Appellant has neither provided proof of full payment nor
otherwise responded to this Court’s notice. 
Accordingly, the appeal is dismissed.  See Tex.
R. App. P. 37.3(b); 42.3(c).      
Opinion delivered June 7,
2006.
Panel consisted of Worthen, C.J., Griffith, J., and
DeVasto, J.
 
 
(DO NOT PUBLISH)